PER CURIAM.
The trial court found that appellee breached an exclusive sales agreement, but that (1) no profit losses could be attributed to the breach because appellant had no profit history and its alleged damages were thus too speculative, and (2) the breach did not absolve appellant of liability for an indebtedness incurred prior to the breach. The court’s findings and conclusions will not be disturbed on either the main appeal or the cross-appeal because they are supported by competent substantial evidence. Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982).
Affirmed.